Title: From John Adams to James Lovell, 4 November 1779
From: Adams, John
To: Lovell, James


     
      Dr sir
      Braintree Novr. 4. 1779
     
     Yours of Octr. 14, and 19, are received. The Exposé des Motifs, is indeed news to me. I dislike, the Experiment, as much as you, and am equally happy, the offer did not suc was rejected.
     Mr. Jay, will find no Embarrassment, I presume, for Spain has all along furnished Mr. Lee with Money, in very considerable sums, and will continue it, I doubt not to the Minister. But I shall have precarious subsistance, without Authority to borrow Money, and even with such a Power, without that of drawing on Dr. F. or the American Banker, for the Amount of my salary. Mr. Dana the same. I would not make Use of such a Power, but in Case of Necessity, and I have no doubt Dr. F. and the French Ministers, would in such Case contrive to supply me. If France was to grant a larger subsidy sums than she has, even a large subsidy, it would be no new Thing. She has done it many a Time for much smaller Motives. I am confident the Court have no Aversion to me. They would on the Contrary be, pleased to supply me, if it went to further. As to private Letters of Credit, I know not where to procure them. But I shall run the Risque.
     Mr. Lowell, had no Authority from me, nor had any other Person to drop the Hint you mention. He hinted it as his opinion, or conjecture I Suppose. I never made any peevish Speeches, or came to any Resolution or made any Promisses about it. It is very true I had laid aside all Expectations or Thoughts about any Employment abroad, and was running fast into my old private Business, and should have certainly been removed to Boston with my family, in order to pursue it, in all its Branches, if I could possibly have got an House. As to going to Holland, or on any other Errand to any other Court, I should like it very well. But it must be as you judge best.
     
      Adieu.
     
    